Citation Nr: 1741619	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  14-27 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for thyroid cancer.

2. Entitlement to service connection for thyroid cancer, to include due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In this regard, the Board notes that the Veteran's claim for service connection for thyroid cancer was previously and finally denied by a rating decision entered June 2010. As such, the Board must address the matter of whether new and material evidence has been received in order to reopen that claim. See 38 U.S.C.A. § 7104(b); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). Although the agency of original jurisdiction (AOJ) has not considered that question, the Board finds that the claim should be reopened. See discussion, infra. As such, the Veteran is not prejudiced by the Board's consideration of the question in the first instance. Cf. Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in August 2017; a transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue(s) of entitlement to service connection for thyroid cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. By a decision entered in June 2010, the RO denied the Veteran's claim for service connection for thyroid cancer; he was advised of the RO's decision, and of his appellate rights. 

2. The Veteran did not initiate an appeal of the RO's June 2010 decision during the one-year period following the mailing of notice of that decision; nor was any new and material evidence received within a year.

3. New evidence received since the time of the RO's June 2010 decision, when considered with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claim for service connection for thyroid cancer and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The RO's June 2010 decision, denying service connection for thyroid cancer, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2016).

2. New and material evidence has been received to reopen the Veteran's claim for service connection for thyroid cancer. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC), whichever is later. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192, 20.302, 20.1103 (2016). If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C.A. § 5108. See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is evidence not previously submitted to agency decision makers. "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). However, VA need not accept the patently incredible for purposes of reopening. Duran v. Brown, 7 Vet. App. 216 (1994). 

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted. Id. at 1384. See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In February 2010, the Veteran filed a claim for service connection for thyroid cancer. In an unappealed June 2010 rating decision, the RO denied service connection, finding that the Veteran did not have thyroid cancer in service, nor was it caused by service. The Veteran did not file a notice of disagreement (NOD), and the June 2010 rating decision became final. See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2016). 

Since the June 2010 decision, the Veteran has submitted testimony in regard to his medical history and articles that indicate a link between herbicide exposure and the development of thyroid cancer. This additional evidence is new (as it was not considered by the RO in June 2010) and directly addresses the unestablished fact of a nexus between his thyroid cancer and his active duty service. In tending to substantiate the Veteran's claim by bolstering one element of a claim for service connection, the new evidence raises the reasonable possibility of substantiating the claim for service connection for that disorder. Therefore, the Board concludes that evidence submitted since the June 2010 rating decision is new and material, and thus to this extent only, the claim for service connection for thyroid cancer is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for thyroid cancer is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran asserts that his thyroid cancer is either directly related to his military service or due to herbicide exposure.

Service treatment records are silent with regard to thyroid cancer. The record establishes that the Veteran was diagnosed with thyroid cancer while having an anterior neck mass surgically removed in December 2008. He subsequently underwent a total thyroidectomy. Thus, current disability is established. 

The Veteran has not been afforded a VA examination to determine the current nature and cause of this thyroid cancer. In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In a December 2013 rating decision, service connection based on a relationship to herbicide exposure was denied because thyroid cancer is not a condition for which VA has found a positive association to herbicide exposure. When a veteran is found not to be entitled to a regulatory presumption for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis. Combee v. Brown, 34 F.3d 1039, 1043-1044   (Fed.Cir.1994). The Veteran testified that he developed a thyroglossal cyst within one year of service, and that during removal of this cyst he was diagnosed with thyroid cancer. He has also submitted articles that indicate a link between herbicide exposure and thyroid cancer. Therefore, a remand is necessary to obtain a VA examination to determine if service connection for thyroid cancer on a direct basis is warranted.

Finally, while on remand, the Veteran should be given another opportunity to identify any outstanding treatment records referable to his claimed disorders. Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding private and VA treatment records.

2. The Veteran should be scheduled for a VA examination to ascertain the nature and likely cause of his thyroid cancer. The entire claims file must be made available to the examiner for review. The examiner should discuss the Veteran's medical history and any assertions regarding whether his condition is due to service. All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

The VA examiner should answer the following question:

For the diagnosed disorder, is it at least as likely as not (50 percent or greater probability) related to any aspect of the Veteran's military service, to include his conceded exposure to herbicide agents?

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached. If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. The VA examiner should discuss the articles that the Veteran has submitted in support of his claim.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence. If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


